Case 3:21-cr-00016-MMH-JBT Document 4 Filed 02/24/21 Page 1 of 1 PagelD 38

FILED IN OPEN COURT
2 24-202/

CLERK, U.S. DISTRICT COURT
UNITED STATES DISTRICT COURTMIDDLE District OF FLORIDA

MIDDLE DISTRICT OF FLORIDA = “ACKSONVILLE, FLoRipa
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vy CASE NO. 3:21-cr- [(o-MMH-O RT

JEFFREY ALAN SIEGMEISTER

MOTION FOR CAPIAS
The United States of America, by Maria Chapa Lopez, United States
Attorney for the Middle District of Florida, moves this Court to issue a capias
for JEFFREY ALAN SIEGMEISTER, against whom an indictment was
returned in the Jacksonville Division of the Middle District of Florida.
Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

By: AILS Liner

KELLY S. KARASE

Assistant United States Attorney
USA No. 134

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: kelly. karase@usdoj.gov

 
